Case: 14-11048      Document: 00513162462         Page: 1    Date Filed: 08/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11048
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 20, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
BRADLEY J. BARTON,
                                                 Plaintiff–Appellant,
versus
R.M. HUERTA, Correctional Officer; W. SIRINGI, Warden;
B. YOUNG, Correctional Officer,
                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-85




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Bradley Barton, Texas prisoner # 1680744, has filed this interlocutory
appeal in his 42 U.S.C. § 1983 action to challenge the denial of his motion for
a preliminary injunction. Barton claims that correctional officer R.M. Huerta’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11048     Document: 00513162462     Page: 2   Date Filed: 08/20/2015


                                  No. 14-11048

confiscation of legal materials from his cell in retaliation for Barton’s helping
another inmate with a prison grievance violated Barton’s right of access of the
courts. Specifically, he states that he needed those materials for his state and
federal habeas corpus cases. Although he acknowledges that his federal case
has been dismissed for failure to exhaust state-court remedies, he says that he
wants to argue to this court, and, if necessary, the Supreme Court, that the
statutory exception to exhaustion, see 28 U.S.C. § 2254(b)(1)(B)(ii), applies in
his habeas case.     His motion for a preliminary injunction requested that
Huerta be enjoined from searching his cell during the pendency of the suit.

      We review a denial of a preliminary injunction for abuse of discretion.
PCI Transp., Inc. v. Fort Worth & W. R.R. Co., 418 F.3d 535, 545 (5th Cir.
2005). A movant is entitled to the “extraordinary remedy” of a preliminary
injunction only if he establishes (1) a “substantial likelihood” that he will suc-
ceed on the merits, (2) a substantial threat that he will be irreparably injured
if the injunction does not issue, (3) that the threatened injury outweighs any
harm resulting from the grant of the injunction, and (4) that the injunction
“will not disserve the public interest.” Byrum v. Landreth, 566 F.3d 442, 445
(5th Cir. 2009) (citation omitted). The movant bears “‘a heavy burden of per-
suading the district court that all four elements are satisfied,’” and failure to
succeed on any one of the elements results in denial of injunctive relief. Enter.
Int’l, Inc. v. Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th
Cir. 1985) (citation omitted).

      Barton failed to demonstrate a substantial likelihood that he would suc-
ceed on the merits of his retaliation or denial-of-access claim. He has no consti-
tutional right to assist other inmates with the filing of grievances. See Tighe
v. Wall, 100 F.3d 41, 42–43 (5th Cir. 1996). Accordingly, he did not show a
substantial likelihood of success with respect to his retaliation claim because


                                        2
    Case: 14-11048     Document: 00513162462      Page: 3   Date Filed: 08/20/2015


                                  No. 14-11048

the retaliation was not alleged to have been in response to his exercise of a
constitutionally protected right. See Byrum, 566 F.3d at 445.

      Moreover, in his federal habeas case, Barton was able to argue the statu-
tory exception to the exhaustion requirement before the district court and in
this court, and he makes only a conclusional assertion, in his brief to this court,
that the materials that were allegedly confiscated by Huerta are “necessary”
and “essential” to his still-pending state habeas proceeding. Because Barton
has not shown that the confiscation caused an actual injury in relation to his
federal or state habeas case, he did not demonstrate a substantial likelihood of
success with respect to the denial-of-access claim. See Lewis v. Casey, 518 U.S.
343, 349–51 (1996). To the extent that Barton maintains in his § 1983 suit
that Huerta’s actions otherwise violated the Due Process Clause and the
Fourth Amendment, Barton does not contend in this court that the merits of
those claims supported his motion for a preliminary injunction.

      Accordingly, the district court did not abuse its discretion in denying an
injunction, and the order of denial is therefore AFFIRMED.




                                        3